Opinion filed January 3, 2014




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-13-00197-CV
                                    __________

                  IN THE INTEREST OF D.C., A CHILD

                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                         Trial Court Cause No. C44764


                      MEMORAND UM OPI NI ON
      This is an appeal from an order terminating the parental rights of D.C.’s
mother and father. The father appeals. We modify and affirm.
                                      I. Issues
      D.C.’s father presents two issues for review. In his first issue, the father
contends that the trial court erroneously entered a judgment that was not supported
by the findings made by the trial court when it rendered judgment in open court. In
the second issue, the father argues that the trial court abused its discretion when it
named the Department of Family and Protective Services as D.C.’s managing
conservator. The father does not challenge the sufficiency of the evidence to
support termination.
                       II. Judgment Conforming to Findings
      With respect to the father’s first issue, the Department concedes: “It is
appropriate for the Appellate Court to modify the judgment in accordance with the
complaints of the Appellant.” The reporter’s record reflects that the trial court
rendered judgment in open court upon its findings that the father had
constructively abandoned D.C. and that the father had failed to comply with the
service plan. See TEX. FAM. CODE ANN. § 161.001(1)(N), (O) (West Supp. 2013).
The written judgment correctly reflects these two grounds for termination but also
reflects additional grounds for termination.      In accordance with the parties’
requests, the order of termination shall be modified to reflect termination of the
father’s parental rights on grounds (N) and (O) only. The first issue is sustained.
                                  III. Conservator
      In his next issue, the father argues that the trial court abused its discretion
when it named the Department, rather than the father’s mother, as the managing
conservator of D.C. We disagree.
      The findings necessary to appoint a nonparent as sole managing conservator
need only be established by a preponderance of the evidence. In re J.A.J., 243
S.W.3d 611, 616 (Tex. 2007). Consequently, we review a trial court’s conser-
vatorship decision under a less stringent standard of review than the standard for
termination. Id. A conservatorship determination is subject to review for an abuse
of discretion and may be reversed only if that determination was arbitrary and
unreasonable. Id.
      The record shows that D.C. had previously been placed with his paternal
grandmother, A.M., but that D.C. had been removed from A.M.’s care after an
altercation between A.M.’s sons in the presence of D.C. when A.M. failed to
                                          2
protect D.C. A.M. testified that she had bonded with D.C. and that she could care
for him on a long-term basis. However, the Department’s family-based safety
services worker, Connie Crawford, testified that A.M. had previously informed
Crawford that A.M. could not care for D.C. on a long-term basis, that A.M. was
scared of D.C.’s father, and that A.M. could not protect D.C. The Department’s
conservatorship caseworker, Donna Massey, agreed that A.M.’s home assessment
was “not terrible.” But Massey testified that A.M. had some referrals that were not
good and that the Department disapproved of A.M. as a placement. Based upon
the evidence before the trial court, it was within the trial court’s discretion to
appoint the Department rather than A.M. to be D.C.’s managing conservator. We
cannot hold that the trial court’s ruling was arbitrary or unreasonable. The father’s
second issue is overruled.
                               IV. This Court’s Ruling
      We modify the order of termination to delete paragraphs 6.2.1, 6.2.2, and
 6.2.5. As modified, we affirm the trial court’s order of termination.




                                                    MIKE WILLSON
                                                    JUSTICE


January 3, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3